Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 2, 2009 Securities and Exchange Commission Office of Filings and Information Services Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Premier Worldwide Growth Fund File No.: 811-7512 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6815. Very truly yours, /s/ Maria R. Rodriguez Maria R. Rodriguez Paralegal MRR/ Enclosure
